Citation Nr: 1103672	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from August 1951 to August 
1955 and from October 1962 to November 1962.  He had additional 
reserve duty with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record does not establish a 
relationship between current erectile dysfunction and active 
service.  


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that the 
VCAA requires VA to provide notice that informs the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  The Court has 
indicated that notice under the VCAA must be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Board finds that VA has satisfied the notice and assistance 
requirements of the VCAA.  A February 2004 letter provided notice 
of the evidence required to substantiate his claim for service 
connection for erectile dysfunction and to reopen his claim for 
service connection for hearing loss.  The letter informed the 
Veteran what evidence he should provide and advised him of the 
types of evidence that VA would attempt to obtain on his behalf.  
A March 2006 letter fulfilled the Dingess notice requirements.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has been 
afforded a VA examination for his erectile dysfunction 
disability, from which a medical opinion was obtained.   The 2010 
VA examination was adequate because it was performed by a medical 
professional based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.   
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Additionally, the requested development as to this issue was in 
compliance with the Board's February 2010 remand, and the Board 
may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II. Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In statements in support of his claim, the Veteran indicated that 
he experienced sexual problems during service in 1951. 

The Veteran had active duty service from August 1951 to August 
1955 and from October 1962 to November 1962.  Service treatment 
records indicate that the Veteran was seen in March 1952 with a 
complaint of a psychological problem about sex.  The treatment 
record noted that the Veteran was to return in three days for 
another discussion.  Service treatment records do not reflect any 
other complaints of sexual problems.  The August 1955 separation 
examination did not note any complaints or findings of erectile 
dysfunction.  

Records from the Veteran's second period of active service do not 
reflect any complaints or findings of erectile dysfunction.

There is no evidence of continuity of symptomology since active 
service.  Post-service treatment urology treatment records dated 
in October 1986 noted a diagnosis of status post radiation 
treatment for prostate cancer.  The records reflect that the 
Veteran reported that he was able to achieve erections.  The 
Veteran's statements indicate that, following service, he 
experienced erectile dysfunction since approximately 1993, some 
30 years after separation from his last period of active duty 
service.  The Veteran is competent to report erectile 
dysfunction.  Layno v. Brown, 6 Vet. App. 465 (1994).  His 
statements in this regard are credible; however,  the 30 year 
time period between separation from service and the Veteran's 
reports of erectile dysfunction weighs against the veteran's 
claim.  At the time of his July 2009 hearing, the Veteran 
testified under oath that the problems that he had in service had 
gone away until 1993.  Hearing transcript, page 3.  The Board may 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the claimed disability.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints).

The Veteran submitted a medical opinion from a private physician, 
D.K., M.D., dated in January 2009.  Dr. D.K. indicated that he 
reviewed medical records from the Veteran's service.  He noted 
that medical records showed that the Veteran visited sick call 
with complaints of erectile dysfunction.  Dr. D.K. stated, 
"although it is impossible for me to determine if his current 
difficulties have the same cause as those he experienced in the 
early 20's, the fact that he reported the illness while on active 
duty seemed to make his current symptoms linked to active duty 
service."  

In a statement dated in September 2006, Dr. S.G., M.D. noted that 
sexual problems were documented in a progress note in March 1952.  
She indicated that the specific nature of the problem was not 
explained, nor was there a proposed treatment plan.  She further 
noted that follow up notes were not available for review to 
ascertain that the problem was sufficiently treated.  Dr. S.G. 
indicated that she was not able to render a professional opinion 
as to whether the sexual problems were aggravated by military 
service.  

In May 2010, the Veteran had a VA examination.  The examiner 
noted that the claims file was available and was reviewed.  The 
Veteran reported the onset of erectile dysfunction in 1951 at the 
age of 22.  The Veteran reported that he had sexual difficulty 
for several years, which he felt was the basis of his current 
impotence problems.  He reported that he got married in 1958 and 
was able to function well sexually and had 13 children.  In 1985, 
he developed prostate cancer.  He had irradiation in 1993 to the 
present and was getting Lupron shots.  He had total impotence 
since 1985.  The examiner diagnosed erectile dysfunction and 
cancer of the prostate on Lupron injections for 17 years.  The 
examiner opined that the Veteran's current erectile dysfunction 
is not caused by or a result of his temporary loss of libido 
during basic training.  The examiner noted that there was no 
evidence of erectile dysfunction found in the service file.  

The examiner noted that the Veteran's claim was based on his 
report that he was unable to get an erection during basic 
training in the 1950's at age 22.  He was not married.  He saw a 
female physician who stimulated him at length but could not 
arouse him.  He subsequently married in 1958 and had no 
difficulty with coitus siring 13 children with a very active sex 
life.  The examiner opined that the Veteran's current problem 
really began in 1985 with his prostate cancer and XRT since which 
time he had not had any erections.  The Lupron shots since 1993 
essentially eliminated his libido.  The examiner noted that, 
since the Veteran had very active phallic function for nearly 
three decades after the alleged loss of erectile function in 
1952, from 1958 to 1985, the inservice loss of function in 1952 
could not be related to his current post cancer prostate 
dysfunction.  

The credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  The Court has held that greater weight 
may be placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and whether 
or not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994). 
In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000).

The Board accords greater weight to the VA medical opinion than 
the opinions of the private physicians.  The VA examiner's 
opinion provided a thorough and detailed rationale based upon a 
review of the claims file.  The opinions provided by Drs. D.K. 
and S.G. do not provide the requisite degree of medical 
certainty.   Dr. D.K. indicated that the Veteran's current 
disability "seemed" to be related to service, while Dr. S.G. 
found that it was not possible to provide an opinion.  The Court 
has held that a physician's statement framed in terms such as 
"may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence merely indicating that a claimed disorder "may 
or may not" be related to service is too speculative to establish 
any such relationship).

Based on the foregoing, the Board finds that erectile dysfunction 
was not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim, and, therefore, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert. 


ORDER

Service connection for erectile dysfunction is denied.


REMAND

The Veteran contends that his current hearing loss disability is 
related to exposure to loud aircraft noises in service.  

The Veteran had a VA audiological examination in May 2010.  The 
examiner opined that hearing loss is not related to military 
noise exposure but is most likely due to over 20 years of civil 
service occupational noise exposure.  

The Board notes that audiometric testing in November 1962, as 
converted to International Standards Organization (ISO) units 
showed puretone thresholds of 30 decibels at 3000 Hertz and 35 
decibels at 6000 Hertz.

The Court has held that the threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

The May 2010 VA examination indicated that the Veteran showed 
normal hearing bilaterally in service.  The examination did not 
address the thresholds noted on the service audiograms in 
November 1962.  The Court has held that once the Secretary 
undertakes the effort to provide a VA examination in a service 
connection claim, he must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the 
audiometric thresholds noted in November 1962, the Board finds 
that a remand is warranted to obtain an addendum to the VA 
medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Return the claims file to the VA examiner 
who performed to 2010 audiological 
examination.  The examiner should review the 
claims file in its entirety.     The examiner 
should provide an opinion as to whether a 
current hearing loss disability is at least 
as likely as not (50 percent or greater 
likelihood) related to active duty service, 
including to the Veteran's noise exposure in 
service.  

The examiner is requested to consider and 
discuss the audiograms in service which noted 
puretone thresholds of 30 decibels at 3000 
hertz and 35 decibels at 6000 hertz.    The 
VA examiner is requested to note that, even 
if a veteran's service treatment records do 
not contain evidence of a bilateral hearing 
loss disability for VA purposes as defined by 
38 C.F.R. § 3.385 in service or at separation 
from service, service connection for 
bilateral hearing loss can still be 
established if medical evidence shows that a 
current hearing loss disability is actually 
due to incidents during service, to include 
demonstration of hearing loss in service on 
audiometric examination.  Hensley, supra.

A new VA examination should be scheduled only 
if the examiner deems such an examination 
necessary to provide the requested addendum.  

In addition, if the audiologist who performed 
the 2010 VA examination is not available to 
provide an opinion, the Veteran should be 
scheduled for a new VA examination.

2.  Following the completion of the requested 
actions, the claim on appeal should be 
readjudicated.  If the claim remains denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
and should be afforded an opportunity to 
respond.  The case should then be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


